MEMORANDUM OPINION
{¶ 1} This matter is before this court on the May 20, 2005 motion of appellee, Cleveland Electric Illuminating Company, to dismiss this appeal for lack of a final appealable order. Appellants have not filed a response.
 {¶ 2} Appellee points out that it filed counterclaims in the trial court which have yet to be addressed. Additionally, the trial court, in the judgment being appealed, did not comply with Civ.R. 54(B) language that there is no just reason for delay. Accordingly, appellee submits that the trial court has not yet issued a final appealable order.
 {¶ 3} This court agrees with appellee's analysis. Without an express determination that there is no just reason for delay, a trial court's judgment is not a final appealable order when there are multiple parties or claims involved and fewer than all the claims or parties are addressed. Civ.R. 54(B); Girard v.Leatherworks Partnership, 11th Dist. No. 2001-T-0138, 2002-Ohio-7276, at ¶ 17, citing State ex rel. A  D Ltd.Partnership v. Keefe, 77 Ohio St. 3d 50, 56, 1996-Ohio-95.
 {¶ 4} Accordingly, because the counterclaims of appellee still remain, and there was no express determination that there is no just reason for delay, the trial court's April 22, 2005 judgment is not a final appealable order. Hence, this court does not have jurisdiction to consider this appeal.
 {¶ 5} Appellee's motion to dismiss is hereby granted.
 {¶ 6} Appeal dismissed.
O'Neill, J., Rice, J., concur.